Appeal by defendant from a judgment of the Supreme Court, Kings County (Barshay, J.), rendered March 9,1976, convicting him of murder in the second degree (felony murder), upon a jury verdict, and imposing sentence. By order dated July 21, 1980, this court reversed the judgment, on the law, and dismissed the indictment (People v Smith, 77 AD2d 636). By order dated February 11, 1982, the Court of Appeals reversed this court’s order and remitted the case here for further proceedings in accordance with its memorandum decision (55 NY2d 945). Judgment affirmed. Upon the remittitur, we have considered the facts and the defendant’s remaining contentions and conclude that his guilt was established beyond a reasonable doubt and that there were no errors at trial which require a new trial. We note in this regard that trial counsel was evidently of the same view, for few of the challenges raised on appeal were objected to at trial. Titone, J. P., Gibbons, Gulotta and Boyers, JJ., concur.